Citation Nr: 1125123	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  95-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation for a lung disorder to include pulmonary fibrosis pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 1995 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 1997, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Salt Lake City, Utah RO.  A transcript of the hearing is of record.

The Board observes that this case was originally before the Board in January 1998, at which time the Board remanded the issues on appeal to the RO for additional development.  The RO completed the additional development and continued the denial of benefits.  The case returned to the Board and in June 2000 the Board denied entitlement to compensation benefits for pulmonary fibrosis pursuant to 38 U.S.C.A. § 1151 and entitlement to an initial increased rating service-connected unstable sternum, post coronary artery bypass graft (CABG), with continued complaints of pain.  The Veteran appealed the Board's June 2000 decision denying the Veteran's claims to the United States Court of Appeals for Veterans Claims (Court).  In April 2001, the Court vacated the portion of the Board's decision covering the issues of entitlement to compensation under 38 U.S.C.A. § 1151 and an increased rating for unstable sternum and remanded the issues to the Board for consideration of the Veterans Claims Assistance Act of 2000.  

Subsequently, the June 2002 Board decision denied the Veteran's claims on appeal.  The Veteran appealed this decision to the Court, which in January 2003 vacated and remanded the issues to the Board for inadequate reasons and bases in its decision.   

In September 2003, the Board remanded the issues to the RO for further procedural and evidentiary development.  After the RO attempted to complete the requests in the Board's remand, it continued the denial of the issues on appeal.  In September 2005, the Board continued the denial of the claims.  The Veteran appealed the June 2005 decision to the Court, which in February 2008 vacated and remanded the issues to the Board for noncompliance with the instructions of the Board's 2003 remand order with respect to the April 2005 VA examination and inadequate reasons and bases in its decision.   

In June 2009, the Board denied an increased rating for service-connected unstable sternum, post CABG, but granted a separate 10 percent disability rating for residuals of an injury to the thoracic muscle group and remanded the remaining issue to the RO to provide the Veteran with proper VCAA notice and a VA opinion.  The RO scheduled the Veteran for a VA examination in November 2009 and December 2009; however, the Veteran failed to appear at both scheduled examinations.  Thereafter, the RO returned the claims file to the Board.

In January 2011, the Board requested an opinion from an independent medical expert (IME).  A response was received in March 2011.  The Veteran and his representative were provided with a copy of the medical opinions. The Veteran's representative responded to the letter in April 2011 and May 2011.  The Veteran also submitted an additional lay statement in response to the IME opinion in April 2011.  Accordingly, these issues are before the Board for appellate review.  See 38. C.F.R. § 20.903 (2010).


FINDINGS OF FACT

The competent and probative evidence shows that the Veteran did not incur additional pulmonary disability as a result of VA surgical treatment, hospital care, or medical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151for a lung disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a letter dated in March 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his 1151 claim.  The Veteran was informed that he should provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The letter notified the Veteran of what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

However, the duty to notify provisions were satisfied subsequent to the initial AOJ decision in July 1995.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in January 2010 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claim, as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, an April 1991 letter from the VA Chief of Cardiology at the VAMC in Salt Lake City, VA examination reports dated in March 1998, January 1999 and April 2005, a March 2011 IME opinion and a transcript of the August 1997 Board hearing.  

The April 2005 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record.  With respect to the March 2011 IME opinion, the Board observes that he reviewed the claims file, provided a brief synopsis of the evidence and offered an opinion with a clear explanation.  As such, the Board finds the April 2005 VA examination and the March 2011 IME opinion are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In addition, as noted in the Introduction, this claim was previously remanded in June 2009 in order to provide the Veteran with a VA examination and opinion.  The RO scheduled the Veteran for a VA examination in November 2009; however, the Veteran failed to show.  The RO rescheduled the VA examination in December 2009 and the evidence indicates that the Veteran also failed to show at the December 2009 VA examination.  As the RO attempted to provide the Veteran with a VA examination as requested by the Board, the Board finds that there has been substantial compliance with the June 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Compensation under 38 U.S.C.A § 1151

In December 1994, the Veteran filed a claim of entitlement to compensation for severe lung disease as result of surgery performed in January 1987 by the VA Medical Center (VAMC) in Salt Lake City, Utah.  The Veteran asserts that he did not have pulmonary fibrosis prior to the bypass surgery in January 1987.   

The United States Code provides that in certain circumstances, veterans may be compensated for disabilities resulting from VA medical treatment.  For claims filed prior to October 1, 1997, 38 U.S.C.A. § 1151 provides that "[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, . . . or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).  The additional disability must be caused by, and not merely coincidental with, the VA medical treatment.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005); 38 C.F.R. § 3.358(c)(1) (1997).  

The United States Supreme Court (Supreme Court), has held that the statutory language of that version of 38 U.S.C.A. § 1151 simply requires a causal connection between VA hospitalization and additional disability and that there need be no identification of "fault" on the part of VA.  See Brown v. Gardner, 513 U.S. 115 (1994).  The Federal Circuit has held that the language of the pre-1997 version of section 1151 (formerly section 351) does not require a showing of fault on the part of VA because "the word 'result' only implies a causal connection, not fault."  Jackson v. Nicholson, 433 F.3d 822, 825 (Fed. Cir. 2005).  In addition, the Court has held that the requirements for establishing a section 1151 claim parallel those that pertain to establishing a claim for service connection, as set forth in Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Jones v. West, 12 Vet. App. 460 (1999).  

Unlike the earlier version of 38 U.S.C.A. § 1151, claims filed on or after October 1, 1997 require a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104-204, § 422 (a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).  The Veteran filed his claim in December 1994, thus, the previous version applies and the evidence need not show fault for the Veteran to prevail.

In this case, the competent medical evidence of record reveals that the coronary bypass surgery and the subsequent treatment conducted in January 1987 at the VAMC in Salt Lake City, Utah did not cause a pulmonary disability or result in any additional pulmonary disability.  An April 2005 VA examination report shows that the Veteran was diagnosed with dyspnea with chronic COPD and evidence of pulmonary fibrosis by pulmonary function testing.  The examiner provided the opinion that there is no additional pulmonary impairment as a result of VA treatment.  He noted that the endotracheal tube was released on either the 10th or 11th of January 1987 and during these episodes, at least according to the medical records, he was on 60 percent oxygen.  It was not until he was using the face mask that the oxygen level was increased to 70 percent and this was only on January 12, 1987.  For this reason, the examiner determined that the oxygen that he was given did not cause any form of toxicity and it did not lead to any pulmonary fibrosis.  He further asserted that it is at least as likely as not or greater than a 50 percent probability that the Veteran's smoking history has caused the chronic COPD and any evidence of interstitial pulmonary fibrosis.  

The record also contains an independent medical expert (IME) opinion dated in March 2011 from a specialist in pulmonology.  After reviewing the claims file, the medical expert determined that there is no evidence in the medical records that the Veteran developed any identifiable additional pulmonary disability resulting from the VA surgery and the subsequent VA treatment during the hospitalization at the VAMC in Salt Lake City, Utah from January 8, 1987 to January 23, 1987.  He also provided the opinion that there is no relationship between the January 1987 VA surgery or resulting treatment and the later development of additional pulmonary disability as the Veteran's pulmonary disability is coincidental and is the result of natural progress of the disease.  The medical expert observed that post operatively the Veteran required fluids and vasopressors because of an impaired right ventricular function.  Chest radiographs were consistent with left ventricular dysfunction, as well as, pleural effusions and alveolar edema.  The medical expert found it important that a chest CT scan performed in February 1987 did not mention any pulmonary parenchymal or pleural process.  He noted that scarring or fibrosis of the lung can result from a number of causes.  With respect to the references that the Veteran submitted in support of the claim, the independent medical expert noted that the Veteran was not on mechanical ventilation for more than 24 hours and it is not possible to deliver high concentrations of oxygen through a regular mask unless it is tightly fitted and of a specific design, both of which were not present in this case.  Further, he explained that although oxygen toxicity using 100 percent oxygen has been demonstrated in animals and higher mammals, there is no evidence in humans that lung fibrosis can result from 60 to70 percent oxygen.  The medical expert also explained that as to the notion the frigid temperatures of the oxygen were responsible for the lung injury, oxygen is stored in a cold compressed liquid state, but when it is delivered to a patient, the liquid is converted to a gas and is delivered at room temperature.  

The independent medical expert noted that scarring or fibrosis that one sees after cigarette smoking is referred to as chronic obstructive lung disease.  There is clear evidence based on lung function studies performed in September 2004 of the Veteran's obstructive lung disease.  He also had a severe reduction in diffusing capacity which can be seen in chronic obstructive lung disease.  A CT scan of the chest in November 2002 showed extensive emphysematous changes in association with a multifocal pneumonia, thought by the clinicians to be due to aspiration.  The hypoxia experienced by the Veteran and the increased need for supplemental oxygen is the result of impaired gas exchange, which can be clearly attributable to his chronic obstructive lung disease.  The independent medical expert concluded that the only pulmonary disability that he could detect after reviewing the medical records is obstructive lung disease with severe impairment of gas exchange caused by cigarette smoking and completely unrelated and coincidental to the Veteran's coronary artery surgery.  

Both the April 2005 VA examiner and the independent medical expert in March 2011 reviewed the claims file and determined based on all of the evidence of record that the Veteran did not cause a pulmonary disability or develop any additional pulmonary disability as a result of the VA surgery and treatment in January 1987.  The Board finds these opinions to be highly persuasive and probative with respect to whether the coronary artery surgery and the resulting treatment in January 1987 resulted in an additional pulmonary disability as the VA examiner and pulmonologist reviewed the claims file and provided clear rationales for their opinion based on the evidence of record and general medical knowledge.  Furthermore, the record does not contain any competent medical opinion to the contrary.  

The Board recognizes that the Veteran asserts that he developed pulmonary fibrosis as a result of the coronary artery bypass graft surgery performed at the Salt Lake City VAMC in January 1987 and the resulting treatment.  He specifically contends that the VA's administration of oxygen at high percentages after his January 1987 surgery was a causal factor in the development of his current pulmonary fibrosis.  He also indicated that he had fluid in his lungs after the surgery and a lung infection may have also contributed to his pulmonary disability.  Lay persons can provide an account of observable symptoms, such as in this case that he experienced fluid in his chest and he felt a burning or stinging sensation in his lungs while receiving oxygen.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  However, lay assertions regarding medical matters such as an opinion on whether the surgery at VA caused his pulmonary disability or resulted in an additional pulmonary disability have no probative value because lay persons are not competent to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a pulmonary injury or an aggravation of a pulmonary disability as a result of VA treatment in January 1987.  In addition, the medical evidence of record does not support the Veteran's contentions.

In light of the negative medical nexus opinions, and the lack of medical evidence to the contrary, the Board finds that entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for the treatment received from January 3, 1987 to January 23, 1987 has not been shown.  The Board has considered the numerous statements and contentions submitted by the Veteran and his representative.  As discussed above, these assertions are not supported by the record.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lung disorder to include pulmonary fibrosis is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


